1/28/2015                                                                   Envelope Details


  Print this page

  Case # PD­1664­14
   Case Information
   Location                                      Court Of Criminal Appeals
   Date Filed                                    01/21/2015 05:09:40 PM
   Case Number                                   PD­1664­14
   Case Description
   Assigned to Judge
   Attorney                                      Gary Miller
   Firm Name                                     Miller & Lindsey, PLLC
   Filed By                                      Gary Miller
   Filer Type                                    Not Applicable
   Fees
   Convenience Fee                               $0.09
   Total Court Case Fees                         $0.00
   Total Court Filing Fees                       $0.00
   Total Court Service Fees                      $0.00
   Total Filing & Service Fees                   $0.00
   Total Service Tax Fees                        $0.00
   Total Provider Service Fees                   $3.00
   Total Provider Tax Fees                       $0.25
   Grand Total                                   $3.34
   Payment
   Account Name                                  Miller Lindsey Oper.
   Transaction Amount                            $3.34
   Transaction Response
   Transaction ID                                6345692
   Order #                                       003853005­0

   Petition for Discretionary Review
   Filing Type                                                                 EFile
   Filing Code                                                                 Petition for Discretionary Review
   Filing Description                                                          Petition for Discretionary Review ­ Pullen
   Reference Number                                                            2015­01
   Comments
   Status                                                                      Rejected
   Fees
   Court Fee                                                                   $0.00
   Service Fee                                                                 $0.00
https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=8b22cd1b­d60b­4ef0­a49f­92d5f2c2a2dc                      1/2
1/28/2015                                                                   Envelope Details

   Rejection Information
   Rejection
             Time       Rejection Comment
   Reason
             01/28/2015 The petition for discretionary review does not contain the identity of Judge,
   Other     09:35:24 Parties and Counsel [Rule 68.4(a)]. You have ten days to tender a corrected
             AM         petition for discretionary review.
   Documents
   Attachments                                   Appendix.A.Pullen.pdf                                   [Original]
   Lead Document                                 Pullen.PDR.final.CCA.file.pdf                           [Original]




https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=8b22cd1b­d60b­4ef0­a49f­92d5f2c2a2dc                2/2